DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 8-12, 15-17,  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straub (US 2016/0014179).
Regarding claim 1, 10, 11, Straub discloses A computer system comprising:
memory; and one or more processors in communication with the memory and configured to:
receive, from a client device over a network, a request for a video for streaming playback on the client device ([0039-0040, 0057-0069], fig. 2-3);
retrieve a manifest file for the video;
determine a first position in the video to incorporate an overlaid advertisement;

retrieve one or more original video segments from the video in which to insert overlay content, wherein the one or more video segments are retrieved based on the first position in the video([0039-0040, 0057-0069], fig. 2-3);
generate one or more replacement segments of the video, wherein the one or more replacement segments depict at least portions of the advertisement content overlaid over video content from the one or more original video segments, such that a plurality of individual video frames within the one or more replacement segments each depict both advertisement content and portions of corresponding original frames of the video([0039-0040, 0057-0069], fig. 2-3);
generate a revised manifest file that includes references to the replacement segments instead of corresponding original segments of the video([0039-0040, 0057-0069], fig. 2-3); and
send, over the network, the revised manifest file to the client device for presentation of streaming video, such that the client device presents in sequence (a) a first original portion of the video, (b) a second portion of the video modified to include overlaid advertisement content within the second portion, and (c) a third original portion of the video([0039-0040, 0057-0069], fig. 2-3).
	Regarding claim 2, 15, Straub discloses The computer system of Claim 1, wherein the advertisement content is selected based at least in part on information regarding at least one of the client device or a user of the client device ([0047]).
	Regarding claim 3, 16, Straub discloses wherein the one or more processors are further configured to:
receive, from a second client device over the network, a second request for the video for streaming playback on the second client device;

generate a second set of replacement segments of the video, wherein the second set of replacement segments depict at least portions of the second advertisement content overlaid over video content from the one or more original video segments;
generate a second revised manifest file that includes references to the second set of replacement segments instead of corresponding original segments of the video; and
send the second revised manifest file to the second client device over the network([0039-0040, 0057-0069], fig. 2-3).
	Regarding claim 4, Straub discloses wherein generating the one or more replacement segments of the video comprises, for each of a plurality of individual frames within the one or more original video segments, replacing some but not all pixels in the individual frame with pixels of the advertisement content ([0039-0040]).
	Regarding claim 8, Straub discloses wherein the one or more processors are further configured to extract the one or more original video segments in which to insert overlay content from a file associated with the video requested for streaming playback on the client device, wherein the file is a master file or mezzanine file including additional video other than the one or more original video segments in which to insert overlay content ([0039-0040, 0057-0069], fig. 2-3).
	Regarding claim 9, Straub discloses wherein the one or more processors are further configured to: determine a second position in the video to incorporate a second overlaid advertisement, wherein the second position in the video is subsequent to the first position; select second advertisement content to present at the second position; and generate second replacement segments of the video, wherein the second replacement segments depict the second advertisement content overlaid over video content of 
	Regarding claim 12, Straub discloses wherein generating the one or more replacement segments of the video comprises including unmodified original audio from the one or more original video segments in the one or more replacement segments ([0039-0040, 0057-0069], fig. 2-3).
	Regarding claim 17, Straub discloses storing the generated one or more replacement segments of the video for providing to additional users in association with subsequent requests for the video;
receiving, from a second client device over the network, a second request for the video for streaming playback on the second client device;
determining to present the advertisement content on the second client device;
sending, to the second client device, a second revised manifest file that includes references to the replacement segments instead of the corresponding original segments of the video; and
sending the second revised manifest file to the second client device over the network, without generating new replacement segments in association with the second request([0039-0040, 0057-0069], fig. 2-3).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 2016/0014179) in view of Brinkley (US 2018/0097864).
Regarding claim 5, Straub does not specifically disclose wherein the revised manifest file is sent to the client device as one of (a) a HTTP Live Streaming (HLS) manifest or (b) a Dynamic Adaptive Streaming over HTTP (DASH) manifest.
However, Brinkley discloses wherein the revised manifest file is sent to the client device as one of (a) a HTTP Live Streaming (HLS) manifest or (b) a Dynamic Adaptive Streaming over HTTP (DASH) manifest ([0037]).  It would have been obvious to incorporate the HLS or DASH streaming service in order to use a well known streaming protocol to transmit content.


Claim 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 2016/0014179) in view of Carter (US 2019/0222776).
Regarding claim 6, Straub does not specifically disclose wherein the second portion of the video modified to include overlaid advertisement content is displayed on the client device as a translucent overlay such that original video content is at least partly visible beneath the overlaid advertisement content.
However, Carter disclose s wherein the second portion of the video modified to include overlaid advertisement content is displayed on the client device as a translucent overlay such that original video content is at least partly visible beneath the overlaid advertisement content ([0029]).  It would have been obvious to incorporate the translucent overlay of Carter into the system of Straub in order to allow the viewer to simultaneously see the video and overlay.
Regarding claim 7, Straub in view of Carter discloses wherein the advertisement content contains an alpha channel with transparency ([0029] of Carter).

Claim 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Straub (US 2016/0014179) in view of Freedman (US 10257253).
Regarding claim 13, Straub does not specifically disclose requesting the advertisement content from a third party advertisement service; and
reporting to the third party advertisement service when the one or more replacement segments that include the advertisement content are sent to the client device for playback.
	However, Freedman discloses requesting the advertisement content from a third party advertisement service; and
reporting to the third party advertisement service when the one or more replacement segments that include the advertisement content are sent to the client device for playback (col. 27 lines 27-60).  It would have been obvious to incorporate the third party reporting of Freedman into the system of Straub in order to allow advertisers to track impressions of their advertisements.
	Regarding claim 14, Straub in view of Freedman discloses wherein the reporting to the third party advertisement service comprises sending tracking pixel data from a server to the third party advertisement service, wherein the tracking pixel data is not provided to the client device (col. 27 lines 27-60 of Freedman).


Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL H HONG/Primary Examiner, Art Unit 2426